IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,117




EX PARTE RICKY DON HENDERSON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 07-02-6355 IN THE 286TH DISTRICT COURT
FROM HOCKLEY COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of
certain chemicals with the intent to manufacture a controlled substance and sentenced to fifty years’
imprisonment.  The Seventh Court of Appeals affirmed his conviction. Henderson v. State, No. 07-07-204-CR (Tex. App.–Amarillo, delivered August 12, 2008).  
            Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed.  We remanded this
application to the trial court for findings of fact and conclusions of law.
            Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to timely notify
Applicant that his conviction had been affirmed.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App.
1997).  We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Seventh Court of Appeals in Cause No. 07-07204-CR
that affirmed his conviction in Case No. 07-02-6355 from the 286th Judicial District Court of
Hockley County.  Applicant shall file his petition for discretionary review with the Seventh Court
of Appeals within 30 days of the date on which this Court’s mandate issues.
 
Delivered: March 18, 2009
Do not publish